Citation Nr: 0216307	
Decision Date: 11/13/02    Archive Date: 11/25/02	

DOCKET NO.  01-014 32A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1971.  

A review of the evidence of record discloses that by decision 
dated in December 1997, service connection for a psychiatric 
disorder, including PTSD, was denied by the Board of 
Veterans' Appeals (Board).  Received in May 2000 was the 
veteran's request that his claim for service connection for 
PTSD be reopened.

Based on the allowance of the claim to reopen as discussed 
below, the Board is undertaking additional development on the 
issue of service connection for PTSD, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  After giving notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  By decision dated December 18, 1997, the Board denied the 
veteran's original claim of entitlement to service connection 
for a chronic acquired psychiatric disability, to include 
PTSD.  

2.  The evidence received since the December 1997 Board 
decision, while mostly cumulative, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The December 1997 Board decision denying the veteran's 
claim of entitlement to service connection for a chronic 
acquired psychiatric disability, to include PTSD, is final.  
38 U.S.C.A. §§ 5103A, 7104 (West Supp. 2002).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  The VCAA 
eliminated the well-grounded requirement and modified VA's 
duties to notify claimants of the evidence needed to 
substantiate their claims, and assist them in obtaining such 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).  The 
provisions of this law are "potentially applicable to all 
claims pending as of the date of the VCAA's enactment."  
Holliday v. Principi, 14 Vet. App. 280, 290 (2001).  

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The implementing regulations are 
also generally applicable to claims pending on the date of 
enactment of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001).  The regulations with respect to VA's duty to assist 
in cases of claims to reopen a final decision are only 
applicable to such claims received on or after August 29, 
2001.  66 Fed. Reg. 45,620 (August 29, 2001).  The amended 
provisions of 38 C.F.R. § 3.156(a) redefining the term 
"material evidence" are also inapplicable to claims to reopen 
received prior to August 29, 2001.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 
Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide the assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is not 
necessary to aid the appellant in substantiating his claim to 
reopen.  

Factual Background

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The evidence before the Board in December 1997 included the 
veteran's service records, VA treatment records, private 
medical reports, reports of VA psychiatric examinations in 
October 1973, December 1988, June 1990, October 1990, and 
April 1991, the veteran's statements and testimony, and 
various reports provided by the U.S. Armed Services Center 
for Research of Unit Records.  It was determined that there 
was no corroborative evidence that the veteran was present at 
Khe Sanh, or any other base, during any period of intense 
fighting.  It was determined that the events the veteran 
reported as traumatic experiences had not been verified and 
were not subject to verification by service department 
records.  

Evidence received since the 1997 Board decision, however, 
provides a basis for finding that the veteran has PTSD that 
is arguably related to his service.  The evidence includes a 
January 2001 therapy summary from a VA psychologist 
indicating that the veteran had PTSD for which he received 
treatment for a number of years at a VA medical facility.  

Additional evidence includes records from the National 
Archives and Records Administration indicating that the 
veteran was a member of the 12th Signal Group stationed at 
Khe Sanh and participated in Lam Son 719.  Additional records 
from the National Archives and Records Administration refer 
to rocket attacks at locations where the veteran was 
stationed in October and December 1970 and February and March 
1971.  

Initially, the Board notes that in determining whether 
evidence is "new and material" the credibility of the new 
evidence must be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  See Duran v. Brown, 7 
Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible.")

In determining whether newly submitted evidence is material, 
the Board is guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system.  That court has held that, although not 
every piece of new evidence is material, some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d. 
1356, 1363 (Fed. Cir. 1998).  The newly submitted evidence in 
this case when considered in connection with evidence 
previously of record must be considered so significant to the 
issue in the case that it must be considered in order to 
fairly decide the merits of the claim.  The veteran has been 
given a diagnosis of PTSD by his longtime treating mental 
health professional and military documentation lends credence 
to his recollections of his experiences in Vietnam.  As the 
evidence which has recently been associated with the claims 
folder is new and material, it follows that the claim for 
service connection for PTSD must be reopened.  


						(continued on next page)






ORDER

New and material evidence having been received, the veteran's 
application to reopen his claim for service connection for 
PTSD is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

